Citation Nr: 1102383	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
fracture of the left lower humerus, to include traumatic 
arthritis of the elbow with limitation of motion.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1943 to April 1946.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied entitlement to the benefit currently sought 
on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Columbia, South Carolina in July 2009 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

This appeal was subject to prior remands by the Board in October 
2009 and April 2010 to ensure compliance with due process 
requirements.  As discussed in greater detail below, the 
evidentiary record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has now 
been returned to the Board for further appellate review.  

The issue on appeal was previously characterized generally as 
residuals of fracture of the left lower humerus.  However, 
subsequent to the most recent Board remand, the RO has also 
granted service connection for left ulnar neuropathy associated 
with the previously service-connected orthopedic impairment.  
Thus, for the sake of clarity, the Board has recharacterized the 
issue on appeal as above to distinguish this issue from the now 
separately evaluated neurological disability, which has 
essentially been determined to be another separate residual 
disability of the same fracture at issue. 

The Board also notes that this Veteran has previously been 
represented by the Disabled American Veterans service 
organization over the majority of the present appeal.  This 
representation ceased, however, in August 2009 pursuant to the 
Veteran's written request for new representation.  Subsequently, 
during a preliminary review of the file in the current stage of 
the appeal, the Board found a certain lack of clarity in the 
record as to the Veteran's desire for representation.  Therefore, 
in November 2010, the Veteran was sent a letter explaining this 
situation and requesting that the Veteran specifically designate 
his intention as to representation at the present time.  This 
letter explicitly informed the Veteran that if no response was 
received within 30 days from the date of that letter, the Board 
will assume that the Veteran desires to represent himself and 
review of the appeal would resume.  As of the writing of this 
decision, more than 30 days after the date of the letter in 
question, no response has been received from the Veteran or a 
designated representative.  Accordingly, the Board will now 
proceed with review of this case as if the Veteran is 
representing himself.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant, thus the service-
connected left arm disability is the minor upper extremity for 
rating purposes. 

2.  Throughout the present appellate period, the Veteran's left 
lower humerus disability is not shown to result in ankylosis of 
the elbow or shoulder joints, limitation of forearm flexion to 45 
degrees or less, limitation of forearm extension to 110 degrees 
or more, or other symptomatology consistent with the severity 
contemplated for the next higher ratings available for disability 
of the left shoulder, arm, or elbow.   
 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals 
of fracture of the left lower humerus, to include traumatic 
arthritis of the elbow with limitation of motion,    are not met 
at any time during the appellate period.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.68, 4.69, 4.71a Diagnostic 
Code 5202-5206 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

In correspondence dated in November 2007, June 2008, and November 
2009, the RO provided notice to the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of information 
and evidence necessary to substantiate the claim for an increased 
rating for his service-connected left elbow disability.  These 
notice letters also described information and evidence that VA 
would seek to provide, and that which the Veteran was expected to 
provide in support of his claim.  

In all, the Board finds that adequate notice was provided in 
relation to this Veteran's claim.  Notification letters have 
described the process by which disability ratings are assigned, 
informed the Veteran of the general criteria under which his 
disability is rated, and provided examples of the types of medical 
and lay evidence that are relevant to his claim for an increased 
rating.  Although the June 2008 and November 2009 letters were 
delivered after the initial denial of the present claim, the AOJ 
subsequently readjudicated the claim based on all the evidence in 
the January and September 2010 supplemental statements of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SSOC, is sufficient to 
cure a timing defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and the 
late notice did not affect the essential fairness of the decision.  
Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki, 24 Vet. App. 
94 (2010)
and related decisions.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim, and the medical opinions of record are considered 
adequate for rating purposes as they are based on consideration 
of the appellant's prior medical history and describe the 
relevant disabilities in sufficient detail to enable the Board to 
reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board acknowledges that during hearing testimony provided in 
July 2009, the Veteran asserted that the range of motion 
measurements taken on a prior examination did not adequately 
consider the point at which pain began.  Thus, upon remand in 
April 2010, the Board requested the examiner to specifically note 
the degree upon which the Veteran experiences pain.  The 
examination report did not specify an explicit degree measurement 
at which pain began, but rather indicated that "all measurements 
are with pain."  VA examination, May 2010.  As such, the Board 
interprets this to show that pain existed throughout the 
demonstrated range of motion and will consider the evidence in 
this manner.  Thus, there can be no prejudice to the Veteran in 
proceeding as pain is assumed to exist throughout range of motion 
testing, giving the greatest possible benefit to the Veteran.  
Additional efforts to assist the Veteran by clarifying this 
matter would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  In all, the duty to assist has been fulfilled. 



Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
residuals of fracture of the left lower humerus, to include 
traumatic arthritis of the elbow with limitation of motion, 
currently evaluated as 30 percent disabling.  Disability 
evaluations are determined by application of VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, in the present case, the symptoms 
of the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

By way of history, service connection was established for the 
Veteran's left lower humerus disability, claimed as a fractured 
arm, by rating decision in April 1948, with benefits effective as 
of the day after the Veteran's discharge from military service.  
This disability was initially evaluated as 20 percent disabling.  
As of September 1987, the disability evaluation for residuals of 
fracture of the left lower humerus, to include traumatic 
arthritis of the elbow with limitation of motion was increased to 
the presently assigned 30 percent under DC 5202-5208.  It is 
important to note however, that by rating decision in August 
2010, the RO granted a separate rating for left ulnar neuropathy 
associated with the Veteran's previously service-connected 
orthopedic impairment, assigning an additional 30 percent rating 
for the neurological component of the injury residuals.  In 
addition, the August 2010 rating decision established a total 
disability rating based upon the unemployability of the 
individual (TDIU).  

Hyphenated diagnostic codes, as in the present case, are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  In this manner, it is permissible to rate analogously to 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
The present rating is assigned under DC 5202 for other impairment 
of the humerus, referencing the criteria under DC 5206 for 
limitation of flexion of the forearm.  Nonetheless, all 
applicable rating criteria will be considered.  

For purposes of the analyses below, the Board notes that 
Diagnostic Code 5010 for traumatic arthritis directs the rater to 
evaluate as degenerative arthritis under DC 5003.  DC 5003 
provides that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Thus, the Board now turns to a discussion of the 
relevant diagnostic criteria addressing limitation of motion of 
the shoulder and elbow joints pertinent to the left humerus 
injury in this case.  As previously mentioned, the Veteran's left 
arm is the non-dominant or minor upper extremity; thus, the Board 
excludes discussion of ratings applicable only to the major, or 
right upper extremity, in this case. 

The Veteran is currently assigned a 30 percent rating based upon 
limitation of flexion of the forearm under DC 5206.  This code 
provides for a 30 percent rating where flexion of the minor elbow 
is limited to 55 degrees.  A single greater rating is available 
under this code, wherein a 40 percent rating is assigned where 
flexion of the minor elbow is limited to 45 degrees or less.  In 
the instant case, flexion of the left elbow is not shown to be 45 
degrees or less.  Instead, upon examination in December 2009, the 
Veteran demonstrated flexion to 110 degrees, and upon most recent 
examination in May 2010, the Veteran demonstrated flexion to 96 
degrees in both active and passive ranges of motion.  Thus, as 
flexion is not shown to be limited to 45 degrees or less at any 
time during the appellate period, a rating in excess of 30 
percent is not warranted under DC 5206.  38 C.F.R. § 4.71a. 

Under the rating criteria for limitation of extension of the 
forearm, DC 5207, a 30 percent rating is assigned for extension 
of the minor arm limited to 100 degrees.  A 40 percent evaluation 
is assigned for extension limited to 110 degrees or more.  Here, 
upon examination in December 2009, the Veteran demonstrated 
extension lacking only 10 degrees, and upon most recent 
examination in May 2010, the Veteran demonstrated extension 
lacking 20 degrees to neutral.  Thus, as extension is not shown 
to be limited to 110 degrees or more at any time during the 
appellate period, a rating in excess of 30 percent is not 
warranted under DC 5207.  Id.    

While discussing range of motion, the Board also notes at no time 
has ankylosis, or bony fixation of the left elbow or left 
shoulder been found.  As there was mobility of the joint found 
upon most recent examination, although the range of motion was 
limited, evaluation under DCs 5200 and 5205 is precluded as these 
diagnostic codes provides for evaluation based upon ankylosis of 
scapulohumeral articulation or ankylosis of the elbow.  VA 
examinations, May 2010 & December 2009; see also Dorland's 
Illustrated Medical Dictionary  94 (31st ed. 2007) (defining 
ankylosis).

Additionally, under DC 5202 for other impairment of the humerus, 
ratings in excess of the presently assigned 30 percent are 
available as follows:  40 percent for fibrous union of the 
humerus, 50 percent for nonunion or false flail joint, and 70 
percent for loss of head of the humerus also known as flail 
shoulder.  38 C.F.R. § 4.71a.  In the present case, there is no 
medical indication that any of these conditions have been present 
at any time during the appellate period.  Upon most recent 
examination, the examiner found that there is "no observed 
deformity, angulation, false motion, shortening, intraarticular 
involvement, malunion, nonunion, loose motion or false joint" 
although tenderness in both the left elbow and shoulder were 
noted.  VA examination, May 2010.  Prior examination and 
contemporaneous VA treatment notes concur in the absence of 
findings of fibrous union, nonunion, or flail joint.  As such, 
evaluation in excess of 30 percent is not warranted under DC 
5202.  38 C.F.R. § 4.71a.

Similarly, under DC 5209 a 50 percent evaluation is available for 
other impairment of flail joint of the elbow where joint fracture 
with marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius.  38 C.F.R. § 4.71a.  
Under DC 5210, a 40 percent evaluation is available for nonunion 
of the radius and ulna with flail false joint.  Id.  However, as 
iterated above, there is no finding of flail joint, or other 
observed deformity, malunion, or nonunion in this instance.  See, 
e.g., VA examination, May 2010; VA treatment records.  Thus, an 
increased evaluation is not warranted under DCs 5209 or 5210.  
38 C.F.R. § 4.71a.

Although there are other diagnostic criteria relevant to the 
shoulder, arm, elbow, and forearm from DC 5201 to 5213, none of 
those not discussed above provide for a possible minor extremity 
rating greater than the presently assigned 30 percent, and thus 
can provide no greater benefit to the Veteran in this instance.  
Furthermore, under VA regulations, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. 
§ 4.14 (2010).  To do so would overcompensate the Veteran for his 
loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 
206 (1993); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
In other words, duplicative or overlapping left upper extremity 
symptomatology cannot result in an additional rating under more 
than one diagnostic code.  

As previously stated, however, the neurological component of the 
Veteran's left humerus disability has been found to be distinct 
and separate, allowing an additional rating of 30 percent for 
left ulnar neuropathy.  Rating decision, August 2010.  The Board 
has considered the merits of an increased rating on this basis, 
but finds no evidence that the Veteran's left humerus disability 
has resulted in complete paralysis of the ulnar nerve at any time 
during the appellate period, as would be required for a rating in 
excess of 30 percent.  See VA neurological examination with 
addendum, July 2010 (finding moderately severe neuropathy without 
paralysis); 38 C.F.R. § 4.124a, DC 8516.  

The Board has also considered the applicability of an additional 
rating for scars resulting from the fracture injury in question, 
or any surgical repair thereof.  However, upon examination in May 
2010, the Veteran did not report any specific scar related to his 
service-connected left arm disability and the examiner could not 
locate such a scar.  There was no objective evidence of any scar 
related to the issue presently on appeal.  Thus, an additional 
rating for scarring is not warranted.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 
allows for consideration of functional loss  due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  In the instant case, the Veteran reports 
consistent daily pain, weakness, and stiffness in the left elbow, 
and more recently in the shoulder.  He is limited in his ability 
to lift objects, and generally avoids using his left arm whenever 
possible.  VA examinations, May 2010 & December 2009.  Upon most 
recent examination the Veteran described his pain as moderate, 
ranking a 6 out of 10 on a scale of severity, with daily flare-up 
pain that is an 8 out of 10.  Nonetheless, the Veteran does not 
use any corrective devices or have constitutional symptoms of 
bone disease.  VA examination, May 2010.  Moreover, the range of 
motion demonstrated upon examination, although painful 
throughout, is not shown to be additionally limited following 
repetitive use.  Id.  

In consideration of the foregoing, and the evidence of record in 
its entirety, the Board finds that although there is some degree 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements, 
this functional loss is already contemplated in the existing 30 
percent rating as greater range of motion is demonstrated on 
examination than would normally result in the present rating.  
Furthermore, even in consideration of additional possible 
functional limitation, there is no indication that this would 
result in loss of motion to the extent necessary to warrant a 
disability rating in excess of 30 percent.  Specifically, even 
with significant functional limitation, there is no indication 
that the Veteran would exhibit ankylosis, flexion limited to 45 
degrees or less, or extension limited to 110 degrees or more, as 
distinguished from the recently demonstrated range of motion.  
Thus, an additional rating is not warranted under the provisions 
of the DeLuca holding.  

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  



ORDER

A rating in excess of 30 percent for residuals of fracture of the 
left lower humerus, to include traumatic arthritis of the elbow 
with limitation of motion, is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


